Opinion by
Cole, J.
It was stipulated and agreed that the merchandise in question consists of medicinal preparations the same in all material respects as those passed upon in Wing Duck Co. v. United States (6 Cust. Ct. 133, C. D. 446) and Shun Yuen Hing & Co. v. United States (11 Ct. Cust. Appls. 331, T. D. 39143), which records were incorporated herein. In accordance therewith it was held that the merchandise in question is subject only to the tariff duty assessed under paragraph 24, without the imposition of the internal revenue tax.